                                                                                Case 2:20-cv-11064-FMO-MRW Document 132 Filed 08/25/21 Page 1 of 2 Page ID #:2670




                                                                                                                    1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                      jmanly@manlystewart.com
                                                                                                                    2 VINCE W. FINALDI (State Bar No. 238279)
                                                                                                                      vfinaldi@manlystewart.com
                                                                                                                    3 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                      trayfield@manlystewart.com
                                                                                                                    4 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                      cpendry@manlystewart.com
                                                                                                                    5 MANLY STEWART FINALDI
                                                                                                                      19100 Von Karman Avenue, Suite 800
                                                                                                                    6 Irvine, California 92612
                                                                                                                      Telephone: (949) 252-9990
                                                                                                                    7 Facsimile: (949) 252-9991
                                                                                                                    8 Attorneys for Plaintiff
                                                                                                                    9                        UNITED STATES DISTRICT COURT
                                                                                                                   10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                   11
MANLY STEWART FINALDI




                                                                                                                   12 JANE ROE,                                     Case No. 2:20-cv-11064-FMO-MRW
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13               Plaintiff,                      DISCOVERY MATTER
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14        v.                                     NOTICE OF JOINT STIPULATION
                                                                                                                                                                    AND JOINT STIPULATION OF
                                                                                                                   15 YASIEL PUIG, and DOES 1-10,
                                                                                                                      inclusive,                                    DISCOVERY DISPUTE RE JANE
                                                                                                                   16                                               ROE'S OBJECTIONS TO
                                                                                                                                 Defendant.                         SUBPOENA FOR JANE ROE'S
                                                                                                                   17
                                                                                                                                                                    AT&T RECORDS ISSUED BY
                                                                                                                   18                                               DEFENDANT YASIEL PUIG
                                                                                                                   19                                               Date:      September 8, 2021
                                                                                                                                                                    Time:      9:30 a.m.
                                                                                                                   20                                               Courtroom: 550
                                                                                                                   21                                               Fact Discovery Cutoff:   Oct. 11, 2021
                                                                                                                                                                    Expert Discovery Cutoff: Dec. 25, 2021
                                                                                                                   22                                               Pre-Trial Conference:    April 15, 2022
                                                                                                                   23                                               Trial Date:               May 3, 2022
                                                                                                                   24
                                                                                                                   25        TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                                                                                                                   26 RECORD:
                                                                                                                   27     PLEASE TAKE NOTICE THAT on September 8, 2021, at 9:30 a.m., or as
                                                                                                                   28 soon thereafter as counsel may be heard in Courtroom 550, of the United States

                                                                                                                                                                1
                                                                                                                        NOTICE OF JOINT STIPULATION AND JOINT STIPULATION RE MOTION TO QUASH AT&T SUBPOENA
                                                                                Case 2:20-cv-11064-FMO-MRW Document 132 Filed 08/25/21 Page 2 of 2 Page ID #:2671




                                                                                                                    1 District Court for the Central District of California, located at 255 E. Temple St., Los
                                                                                                                    2 Angeles, Ca 90012, before the Honorable Michael R. Wilner presiding, Plaintiff Jane
                                                                                                                    3 Roe (“Plaintiff”) will move this Court for an Order quashing the subpoena issued to
                                                                                                                    4 AT&T, or, in the alternative, for protective order designating any responsive
                                                                                                                    5 documents produced deemed confidential under the terms of the parties protective
                                                                                                                    6 order in this action.
                                                                                                                    7        This motion is made following the conference of counsel pursuant to L.R. 37-
                                                                                                                    8 1 which took place on August 17, 2021. Pursuant to L.R. 37-2, the parties have
                                                                                                                    9 formulated a written joint stipulation regarding motion to quash and/or for protective
                                                                                                                   10 order, filed and served concurrently with this notice, which contains all issues in
                                                                                                                   11 dispute and, as to each such issue, the contentions and points and authorities of each
MANLY STEWART FINALDI




                                                                                                                   12 party, and how each party proposes to resolve the dispute over that issue (the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 “Stipulation”).
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14        This motion is based on this notice, the concurrently filed joint stipulation, the
                                                                                                                   15 Declaration of Steven Gebelin, the exhibits in support, and such further evidence and
                                                                                                                   16 argument as may be presented at or before the hearing on this matter.
                                                                                                                   17 DATED: August 25, 2021                  MANLY, STEWART & FINALDI
                                                                                                                   18
                                                                                                                   19                                         By:___________________________
                                                                                                                                                                 /s/ VINCE W. FINALDI

                                                                                                                   20                                             VINCE W. FINALDI
                                                                                                                                                                  Attorneys for Plaintiff
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28

                                                                                                                                                                 2
                                                                                                                        NOTICE OF JOINT STIPULATION AND JOINT STIPULATION RE MOTION TO QUASH AT&T SUBPOENA
